Citation Nr: 0524657	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  00-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 70 percent for bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION
	
The appellant is a veteran who served on active duty from 
October 1972 to July 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas which increased the 
rating for the veteran's bipolar disorder to 30 percent, 
effective from June 1999.  In December 2002, the Board 
determined that additional development was needed and 
arranged for such development under authority then in effect.  
In October 2003, the case was remanded the to afford the 
agency of original jurisdiction (AOJ) initial review of the 
additional evidence.  In May 2004, the Board remanded the 
matter for additional development.  In February 2005, the RO 
increased the rating for bipolar disorder to 50 percent from 
June 1, 1999, and to 70 percent from November 15, 2004.  The 
veteran has not expressed disagreement with the effective 
dates assigned.  Since he did not express satisfaction with 
the 70 percent rating, and the RO's grant is to less than the 
schedular maximum, the claim for an increased rating remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In a 
June 2005 statement, the veteran's representative raised the 
matter of entitlement to a total disability rating based on 
individual unemployability (TDIU).  This issue has not been 
addressed by the AOJ and is referred to the RO for 
appropriate action.


FINDING OF FACT

Symptoms of the veteran's bipolar disorder cause deficiencies 
in most areas, but total occupational and social impairment 
due to such symptoms is not shown.


CONCLUSION OF LAW

A rating in excess of 70 percent is not warranted for the 
veteran's bipolar disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.130, Code 9432 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

A notice letter in May 2004 outlined what is needed to 
establish a higher rating for bipolar disorder, and informed 
the veteran of his and VA's responsibilities in developing 
his claim.  The rating decisions in December 1999 and 
February 2005, the August 2000 SOC, and subsequent 
supplemental SOCs (SSOCs) explained what the record showed 
and why a claim for a higher rating was denied.  The notice 
letter in May 2004 specifically advised the veteran to submit 
everything he had pertinent to his claim. 

While full notice did not precede the initial rating decision 
(as the initial rating preceded the VCAA), the claim was 
readjudicated after substantially full notice was given.  See 
the February 2005 rating action and SSOC.  The veteran has 
had ample opportunity to respond, and thus is not prejudiced 
by any notice timing defect.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The May 
2004 VA correspondence and the SSOCs specifically advised him 
of the type of evidence he needed to submit to establish his 
claim, asked him to assist in obtaining any outstanding 
medical records, and asked him to identify any other evidence 
or information supporting his claim.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
and full opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Regarding the duty to assist, the RO obtained records of 
post-service treatment the veteran received for bipolar 
disorder.  The veteran was provided a VA examination in 
November 2004.  The report of this examination has been 
associated with the file.  The veteran has not identified any 
other pertinent evidence outstanding.  VA's assistance 
obligations are also met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Until the 1990s the veteran carried a diagnosis of 
schizophrenia (the diagnosed disability for which service 
connection was granted).  In the 1990s the veteran's service-
connected psychiatric disorder was variously diagnosed as 
major depression, schizo-affective disorder, bipolar 
disorder, and bipolar manic depression.  From 1998, the 
disability has been consistently diagnosed as bipolar 
disorder.

On VA examination in July 1999, the diagnosis was bipolar 
disorder, currently in remission with medication.  It was 
noted that the veteran had been employed for 22 years as a 
construction technician with AT&T, but was recently placed on 
administrative leave because his medications made it unsafe 
for him to perform his job.  The veteran's social functioning 
was noted to be limited; the GAF score assigned was 50.

Mental status examination on VA examination in June 2001 
revealed that the veteran was cooperative, goal-oriented, and 
oriented as to time, place, and person.  He was able to 
organize his thoughts and to express himself.  He spoke at a 
normal rate, rhythm, and volume, without pressured speech.  
The examiner noted no psychosis, delusions, hallucinations, 
or organicity.  The veteran's intellect was average and his 
memory was reasonably good, with a few holes.  He had good 
judgment and some insight.  The impression was bipolar 
disorder with alcohol and substance abuse in remission.  The 
GAF score assigned was 50.

On VA examination in March 2003, it was reported that the 
veteran had been working driving a truck for the past two 
months.  Findings on mental status examination were similar 
to those reported on examination in June 2001.  The 
impressions included depression and bipolar disorder, with 
substance abuse in the past.  The GAF score assigned was 60.

On VA examination in November 2004, the veteran reported that 
he had periods of depression lasting three to four months, 
and manic phases lasting about two to three weeks.  He noted 
that he was employed by a trucking company but stopped 
working earlier that month.  He stated that his record of 
tardiness frustrated his employers.  Current treatment 
included medication and therapy.  Subjective complaints 
included difficulty focussing on tasks, frustration, 
irritability, anger, and depression.  The veteran denied 
suicidal thoughts.  The examiner noted that the veteran had 
worked part or full time for most of the prior year.  He was 
unemployed from April to June 2004 due to depressed mood and 
lethargy, and had been hospitalized for about a week during 
that time.  The veteran reported he recently quit his job due 
to interpersonal conflicts with his boss, caused partly by 
his bipolar symptoms.  The veteran indicated that these 
symptoms impacted on his marriage.  He stated that he was 
depressed and irritable, but could participate in the 
relationship when he was feeling reasonably stable.  He had 
no other significant relationships.  He lacked energy and 
interest in social contact.  He denied a history of violence 
or attempts at suicide.  The examiner noted that the veteran 
cared for himself and handled the home finances.  On mental 
status examination it was noted that the veteran appeared to 
lose his train of thought and had difficulty remembering 
details.  He had no tangentiality, circumstantiality, or 
loose associations.  He denied delusions, hallucinations, 
suicidal or homicidal thoughts, obsessive or ritualistic 
behavior, and panic attacks.  He made good eye contact and 
his affect was generally in full range, though blunted.  His 
behavior was appropriate; he had adequate hygiene, and was 
oriented times three.  He reported some short-term memory 
loss similar to most people his age.  His speech patterns 
were normal in tone and rate.  He was depressed and 
irritable, and could not control impulses to yell at his 
wife.  The examiner noted that the veteran's symptoms caused 
significant distress in social and occupational areas.  The 
diagnosis was bipolar disorder, and the GAF score was 60.  
The examiner noted that the veteran's symptoms decreased his 
ability to perform well at work and had a considerable impact 
on his social and occupational functioning.           

III.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155;  
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In pertinent part, the General Rating Formula for Mental 
Disorders provides:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9432.
As the veteran's service-connected bipolar disorder is now 
rated 70 percent, the question remaining before the Board is 
whether symptoms of the disorder are sufficiently sever to 
warrant the next higher (100 percent) rating.  The evidence 
reflects that the veteran's bipolar disorder symptoms include 
periods of depression and manic phases, some difficulty 
focussing on tasks, difficulty remembering details, 
frustration, irritability and inability to control impulses 
to yell at his wife, anger, a lack of energy, and a lack of 
interest in social contact.  It is clear that these symptoms 
cause withdrawal from social interaction and considerable 
problems with social and occupational functioning.  However, 
November 2004 examination, including mental status 
evaluation, did not reveal psychiatric symptoms of a degree 
warranting an increase to 100 percent.  Such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or name were not 
reported.  The veteran has not been found to be a persistent 
danger of hurting self or others; 

On November 2004 VA examination the examiner specifically 
noted that the veteran cared for himself and handled home 
finances; had no tangentiality, circumstantiality, or loose 
associations; denied delusions, hallucinations, suicidal or 
homicidal thoughts, obsessive or ritualistic behavior, and 
panic attacks; made good eye contact and had an affect that 
was generally in full range, though blunted; had appropriate 
behavior; had adequate hygiene; was oriented times three; and 
had speech patterns that were normal in tone and rate.  

The Board finds that the bipolar disorder disability picture 
presented on VA examination in November 2004 approximates 
most closely social and occupational impairment with 
deficiencies in most areas, corresponding to the criteria for 
a 70 percent rating.  The next higher (100 percent) rating 
requires  total occupational and social impairment due to 
symptoms as such as those in the total rating criteria 
outlined above.  Symptoms of such intensity are not 
clinically shown.  While the veteran had some age appropriate 
memory loss, serious memory loss is not shown.  He 
demonstrates good ability to communicate; he is not shown to 
be disoriented as to time or place,  and is not shown to be a 
danger to harm himself or others.  Total social and 
occupational impairment is not shown.  Accordingly, a 100 
percent rating is not warranted.


ORDER

A rating in excess of 70 percent for bipolar disorder is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


